Citation Nr: 0829327	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-37 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
passive aggressive personality disorder, claimed as 
depression and nervousness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).  

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing conducted at the Boston RO in May 
2008.  A copy of the hearing transcript has been associated 
with the veteran's claims file.  At the hearing, the veteran 
submitted a written waiver of consideration of additional 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304(c) (2007).  Later that same month, the 
veteran submitted additional evidence directly to the Board.  
Consequently, the veteran is not prejudiced by the Board's 
adjudication of his claim.

As indicated below, the Board has reopened the veteran's 
claim seeking entitlement to service connection for passive 
aggressive personality disorder, claimed as depression and 
nervousness.  This reopened claim is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In September 1992, the RO issued a decision which denied 
the veteran's initial claim seeking service connection for 
passive aggressive personality disorder, claimed as 
depression and nervousness.  Although provided notice of this 
decision in October 1992, the veteran did not perfect an 
appeal thereof.

2.  Evidence received since the September 1992 RO decision is 
new and material, and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for passive aggressive personality disorder, 
claimed as depression and nervousness.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
September 1992 rating decision, and the veteran's claim for 
service connection for passive aggressive personality 
disorder, claimed as depression and nervousness, is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issue 
of whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
passive aggressive personality disorder, claimed as 
depression and nervousness.  This is so because the Board is 
taking action favorable to the veteran by reopening the claim 
for service connection for the disorder at issue.  As such, 
this decision poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a September 1992 rating decision, the RO denied service 
connection for a passive aggressive personality disorder, 
claimed as depression and nervousness, because a passive 
aggressive personality disorder is a "constitutional or 
developmental abnormality, not a disability under the law."  
The veteran was notified of the RO's decision in October 
1992; however he did not file a notice of disagreement.  
Accordingly, the RO's September 1992 rating decision is final 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2007).  In an August 2005 rating 
decision, the RO did not find new and material evidence to 
reopen the veteran's claim.  In November 2005, the veteran 
filed a notice of disagreement with regard to the August 2005 
rating decision, and perfected his appeal in October 2006.

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claim of 
entitlement to service connection for a passive aggressive 
personality disorder, claimed as depression and nervousness.  
Such determinations, however, are not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Because the September 1992 rating decision 
is the last final disallowance, the Board must review all of 
the evidence submitted since that action to determine whether 
the veteran's claim for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273, 282-83 (1996).

The veteran claims that he developed a passive aggressive 
personality disorder, claimed as depression and nervousness, 
in service.  He further argues that he has submitted new and 
material evidence sufficient to reopen his claim for 
entitlement to service connection.

The underlying basis for the RO's September 1992 decision was 
that a passive aggressive personality disorder is not a 
constitutional or developmental abnormality, and therefore, 
is not a disability under the law.  

The evidence of record at the time of the September 1992 
rating decision consisted of the veteran's claim form, his 
service medical records, and an August 1978 statement from R. 
Goodman, M.D.  There was no medical evidence of a diagnosed 
acquired psychiatric disorder and no evidence that an 
acquired psychiatric disorder was incurred in or otherwise 
related to service.  Evidence received since the September 
1992 rating decision includes VA treatment records, letters 
from VA physicians, private medical treatment records, a July 
1976 service personnel record, the veteran's testimony before 
the Board, and the veteran's statements.  In May 2006 and May 
2008 letters, J. Renner, Jr., M.D., a VA physician, reported 
that the veteran had diagnoses of schizoaffective disorder, 
recurrent major depression with psychotic features, panic 
disorder without agoraphobia, and opioid dependence.  

In the veteran's May 2008 testimony before the Board, he 
reported that, before he developed the psychiatric 
difficulties which led to his discharge, he was doing very 
well in service and had no disciplinary actions.  
Specifically, the veteran testified that, during boot camp, 
he was awarded sea duty which was a special duty awarded to 
Marines who did well in boot camp.  In addition, he received 
a set of dress blues, which was an honor.  He also stated 
that he did well in infantry training school and sea school, 
and that when he boarded the USS INDEPENDENCE, he did very 
well, excelled, and was promoted.  A July 1976 personnel 
record reveals that the veteran was awarded a Meritorious 
Mast and was selected as Marine of the Month for June 1976 
for his "outstanding degree of professionalism, pride, 
military bearing and personal appearance."  The exemplary 
condition of the veteran's uniforms was particularly noted.  
The veteran also testified that, shortly after he was 
assigned to the USS INDEPENDENCE, things began to change for 
him physically.  He stated that he gained weight, developed 
stretch marks, had skin tears, and grew long hairs on his 
nose and ears.  He concluded that, as a result, he developed 
a psychiatric disorder which resulted in his discharge from 
service.  He further testified that he has continued to 
experience psychiatric symptoms, including depression and 
nervousness, since service discharge.

The Board has reviewed the evidence received since the 
September 1992 rating decision and has determined that the 
evidence is new, as it was not of record at the time of the 
decision.  The evidence is also material because it relates 
to facts necessary to substantiate the claim.  Specifically, 
the May 2006 and May 2008 letters from Dr. Renner reveal 
diagnoses of acquired psychiatric disorders.  In addition, 
the veteran's testimony indicates that he was excelling at 
his duties in service until he developed stretch marks and 
skin tears which caused him to acquire a psychiatric disorder 
resulting in his discharge from service.  Justus, 3 Vet. App. 
at 513 (holding that in determining whether evidence is new 
and material, the credibility of the evidence is presumed).  
This evidence is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the veteran's claim for service connection for 
passive aggressive personality disorder, claimed as 
depression and nervousness, is reopened.


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for entitlement to service connection for 
passive aggressive personality disorder, claimed as 
depression and nervousness, is granted; the claim is granted 
to this extent only.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The veteran claims entitlement to service 
connection for a passive aggressive personality disorder, 
claimed as depression and nervousness.  Although some 
development has taken place, the Board has determined that VA 
has not yet met its duty to assist.

First, the Board notes that it is not clear whether all of 
the veteran's service medical records have been obtained and 
associated with the claims file.  The veteran's claims file 
includes a service department records envelope which contains 
the first page of the veteran's August 1975 entrance 
examination; a letter from a Massachusetts State Senator; 
various service personnel records; an August 1978 report from 
the New England Medical Center Hospital; a letter from the 
National Naval Medical Center in Bethesda, Maryland which 
contains notes on the back apparently written by the veteran; 
one April 1979 treatment record from the Philadelphia Naval 
Medical Center; a letter from the Philadelphia Naval Medical 
Center to the veteran's father; a partial Report of Medical 
Board from the National Naval Medical Center in Bethesda, 
Maryland which contains handwritten notes, apparently from 
the veteran, and; a statement from the veteran.  Although the 
file appears to contain some original service medical 
records, there are annotations throughout the documents which 
appear to made by the veteran.  In addition, some of the 
documents reveal that they were transmitted by facsimile in 
1992.  There is no evidence in the veteran's claims file that 
the RO requested the veteran's original service medical 
records, his treatment records from the Philadelphia Naval 
Medical Center, or his treatment records from the National 
Naval Medical Center in Bethesda, Maryland.  Accordingly, the 
RO must request the veteran's original service medical 
records, to include clinical records from the Philadelphia 
Naval Medical Center and the National Naval Medical Center in 
Bethesda, Maryland.  In addition, the RO must request the 
veteran's service personnel records.

Second, at the May 2008 Board hearing, the veteran testified 
that he was receiving Social Security Administration (SSA) 
disability benefits for his psychiatric disorder.  The RO has 
not yet not attempted to obtain those records.  Generally the 
duty to assist extends to obtaining SSA records where they 
may be relevant to the issue under consideration.  Murinscak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).  Accordingly, a 
request should be made for the SSA records.

Third, the RO must obtain current VA treatment records.  In 
May 2006 and May 2008 letters, Dr. Renner, a VA physician, 
indicated that the veteran received treatment at the VA 
outpatient clinic in Boston, Massachusetts for more than 10 
years, and that Dr. Renner had treated the veteran for 
depression since February 2004.  Accordingly, the RO must 
obtain all of the veteran's VA treatment records that have 
not already been associated with the claims file.

Last, the Board finds that a VA examination for mental 
disorders is warranted to determine the etiology of the 
veteran's current psychiatric disorders.  As previously 
noted, the veteran maintains current diagnoses of recurrent 
major depression with psychotic features, schizoaffective 
disorder, and panic disorder without agoraphobia.  Although 
the veteran maintains current diagnoses of psychiatric 
disorders, the etiology of these disorders is not clear from 
the evidence of record.  The available service medical 
records reveal that the veteran had symptoms of depression 
and anxiety in service, but the only diagnosis was passive 
aggressive personality disorder.  In addition, the veteran 
has testified that he was originally excelling at his duties 
in service, and that suddenly his behavior changed and he 
became depressed.  A part of VA's duty to assist includes 
providing a medical examination when such an examination is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Accordingly, the RO must 
schedule the veteran for a VA mental disorders examination to 
determine whether the veteran's current psychiatric disorders 
began in service or are otherwise related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
psychiatric disorders since July 1979.  
The RO must then obtain copies of the 
related medical records that are not 
already in the claims folder.

2.  The RO must advise the veteran that he 
can submit alternate evidence to support 
his contention that service connection is 
warranted.  This evidence may take the 
following forms; however, the veteran may 
submit any other evidence he finds 
appropriate: statements from service 
medical personnel, "buddy" certificates 
or affidavits; employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated, especially soon after 
discharge; letters written during service; 
photographs taken during service; pharmacy 
prescription records and insurance 
examinations.

3.  The RO must attempt to procure copies 
of all records which have not previously 
been obtained or identified, to include 
the veteran's complete service medical 
records; clinical records from the 
Philadelphia Naval Hospital; clinical 
records from the National Naval Medical 
Center in Bethesda, Maryland; the 
veteran's service personnel records; his 
Social Security Administration Records; 
and his current VA treatment records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

4.  Once the above development has been 
accomplished, the veteran must be afforded 
a VA mental disorders examination to 
ascertain the etiology of any psychiatric 
disorder found.  The claims file and a 
copy of this Remand must be provided to 
and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Thereafter, based upon 
review of all of the evidence of record, 
the examiner must provide an opinion as to 
whether it is as likely as not that any 
current psychiatric disorder found is 
related to the veteran's period of 
military service.  If such a determination 
cannot be made without resort to 
speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

5.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination or examinations, and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report for 
the aforementioned examination or 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination or examinations 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

6.  Thereafter, the RO must review the 
veteran's claim on appeal.  If the claim 
remains denied, the RO must provide the 
veteran and his representative with a 
supplemental statement of the case 
covering all evidence received since the 
last statement of the case, and give them 
an opportunity to respond.  The appeal 
must then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


